PER CURIAM.
Having considered appellant’s response to the show cause order issued April 5, 2000, the order is hereby discharged. Appellant has' sought review of four trial court orders. Although the Order Denying Plaintiffs Motion for Summary Judgment and Granting Defendant’s Motion for Summary Judgment is a final, appealable order, appellant’s untimely motion for rehearing did not delay rendition of the order. Consequently, appellant’s notice of appeal was not timely filed. The appeal is hereby dismissed for lack of jurisdiction with regard to the Order Denying Plaintiffs Motion for Summary Judgment and Granting Defendant’s Motion for Summary Judgment, dated July 1, 1999, and the Order Denying Plaintiffs Motion for Rehearing, dated February 10, 2000. See Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983)(holding that an appellant’s as*1242sertion that he did not have timely notice of the entry of an appealable order does not extend the jurisdictional time limit for appeal). The appeal, insofar as it is from the orders awarding attorney’s fees and costs, can proceed because such orders are independently appealable. See Saye v. Pieschacon, 750 So.2d 759 (Fla. 1st DCA 2000)
DISMISSED in part.
JOANOS, ALLEN, and KAHN, JJ., concur.